EXHIBIT 10.1


2008 Long-Term Incentive Program


The Mid-America Apartment Communities, Inc.’s, the “Company”, 2008 Long-Term
Incentive Plan, the “Plan” provides for awards of restricted shares of the
Company’s common stock equivalent to the dollar amount determined by multiplying
the participant base salary, as of July 1, 2008, by an opportunity percentage as
earned.  The share price to be used in defining the number of any and all shares
to be awarded will be the Company’s closing common stock price as of July 1,
2008 (such that participants would also participate in, and be motivated to
drive, share price increase post July 1, 2008).


All participants will participate in an Annual Program which will offer award
opportunity percentages between 0% and 50%. Executive officers will additionally
participate in a Multi-Year Program which will offer award opportunities between
0% and 300%.


Annual Program


The Annual Program would award restricted shares, and subsequent full vesting of
those shares, based on the following performance from July 1, 2008 through
December 31, 2009:


1.  
Shares for the annual service based award (issuance of restricted shares
contingent on maintaining employment in good standing through vesting of the
shares) will be issued on July 1, 2008 and will achieve maximum (fastest)
vesting if the Company’s total shareholder return, or “TSR”, over the annual
performance period reaches or exceeds a pre-set level. If that level of TSR is
achieved, the service based shares will vest 50% on January 1, 2010 and 50% on
January 1, 2011.  If TSR is below the required level over the annual performance
period, the shares will vest 25% on January 1, 2011, 25% on January 1, 2012, 25%
on January 1, 2013 and 25% on January 1, 2014.



2.  
Portions of the annual performance based award opportunity will be earned if TSR
over the performance period reaches pre-defined levels. TSR over the performance
period much reach a minimum level to receive any shares. Any shares earned in
the annual performance based award will be issued on January 1, 2010. All shares
earned under the performance based award opportunity of the annual program will
vest 50% on January 1, 2010 and 50% on January 1, 2011, dependent upon continued
employment in good standing through each vest date.



Multi-Year Program


The Multi-Year Program (based solely on TSR performance) would award restricted
shares, and subsequent full vesting of those shares, based on the following
performance over the period of July 1, 2008 through December 31, 2011:


1.  
Half of the award opportunity will be based on the Company’s TSR (absolute
performance). The Company’s TSR over the performance period will determine if no
shares, Threshold level shares, Target level shares or High level shares are
awarded.



2.  
The other half of the award opportunity will be based on the Company’s TSR
performance as compared to the Apartment REIT Sector (relative performance). The
Company’s TSR over the performance period between the 20th percentile and the
33rd percentile will earn 50% of the Threshold Level. TSR ranking between the
33.1 percentile and the 66th percentile will earn 50% of the Target Level, and
TSR ranking in the 66.1 percentile or higher will earn 50% of the High Level.



a.  
The Apartment REIT Sector performance will be the average of the following
companies: AEC, AIV, AVB, BRE, CLP, CPT, EQR, ESS, HME, PPS, and UDR. Any
individual company will be excluded from the average if that company announces a
material event which impacts their stock performance. An example of a material
event would be an announcement resulting in the stock of the company no longer
trading in its current form (due to a merger, the company going private, etc.).



3.  
Any shares earned through the Multi-Year Program will be issued on January 1,
2012 and will vest 25% on 1/1/2013, 25% on 1/1/2014, 25% on 1/1/2015, and 25% on
1/1/2016, dependent upon continued employment in good status through each vest
date.



Dividends


Participants will be eligible to receive dividends on shares during any and all
applicable vesting periods.


Vesting Resulting from Terminations


In the event of a “termination for cause” or a “voluntary termination”, as
determined by the Human Resources Department, issued and vested shares will be
retained by the participant and any issued and unvested shares will be
immediately forfeited.


Early vesting may occur as a result of any of the following: “termination for
good reason”, “termination without cause”, “death”, “disability”, “retirement”
or “change in control”. Immediately upon any of these events, issued and vested
shares will be retained by the participant and any issued and unvested shares
will become fully vested.


For the sole purpose of the 2008 Long-Term Incentive Plan, for a termination to
be eligible to be considered a “retirement”, the terminated participant must
have attained the age of 65 by the termination date.


“Termination for good reason”, “termination without cause”, “death”,
“disability”, and “retirement” shall be determined in accordance with the
policies and procedures of the Human Resources Department. A “change of control”
means any of the following events which occur before the final vesting of the
share grant:


1.  
any “person”, as that term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes, is
discovered to be, or files a report on Schedule 13D or 14D-1 (or any successor
schedule, form or report) disclosing that such person is a beneficial owner (as
defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company's then outstanding
securities entitled to vote generally in the election of directors, regardless
of whether or not the Board shall have approved the acquisition of such
securities by the acquiring person;



2.  
individuals who, as of the effective date of this Agreement, constitute the
Board of Directors of the Company cease for any reason to constitute at least a
majority of the Board of Directors of the Company, unless any such change is
approved by the vote of at least 80% of the members of the Board of Directors of
the Company in office immediately prior to such cessation;



3.  
the Company is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Company are exchanged
for securities of another corporation or other legal person, and immediately
after such merger, consolidation, reorganization or exchange less than 80% of
the combined voting power of the then-outstanding securities of such corporation
or person immediately after such transaction are held, directly or indirectly,
in the aggregate by the holders of securities entitled to vote generally in the
election of directors of the Company immediately prior to such transaction;



4.  
the Company in any transaction or series of related transactions, sells all or
substantially all of its assets to any other corporation or other legal person
and less than a majority of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such sale or sales
are held, directly or indirectly, in the aggregate by the holders of securities
entitled to vote generally in the election of directors of the Company
immediately prior to such sale;



5.  
the Company and its affiliates shall sell or transfer (in a single transaction
or series of related transactions) to a non-affiliate business operations or
assets that generated at least two-thirds of the consolidated revenues
(determined on the basis of the Company's four most recently completed fiscal
quarters for which reports have been filed under the Exchange Act) of the
Company and its subsidiaries immediately prior thereto;



6.  
the Company files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K (or
any successor, form or report or item therein) that a change in control of the
Company has occurred;



7.  
the shareholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company; or



8.  
any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.



Equity Restructurings


In the event that any unusual or non-recurring transactions, including an
unusual or non-recurring dividend or other distribution (whether in the form of
an extraordinary cash dividend, dividend of shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of shares or other securities of the Company, issuance of warrants or other
rights to purchase shares or other securities of the Company, or other similar
corporate transaction or event affects the shares or other securities of the
Company, then the Compensation Committee of the Board of Directors shall in an
equitable and proportionate manner (and, as applicable, in such equitable and
proportionate manner as is consistent with Sections 422 and 409A of the Code and
the regulations thereunder) either: (i) adjust any or all of (1) the aggregate
number of shares or other securities of the Company (or number and kind of other
securities or property) with respect to which awards may be granted under the
2008 Long-Term Incentive Plan; (2) the number of shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding awards under the 2008 Long-Term Incentive Plan, provided that the
number of shares subject to any award shall always be a whole number; (3) the
grant or exercise price with respect to any award under the 2008 Long-Term
Incentive Plan; and (4) the limits on the number of shares that may be granted
to participants under the 2008 Long-Term Incentive Plan in any calendar year;
(ii) provide for an equivalent award in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect; or (iii) make provision for a cash payment to the holder of an
outstanding award.



